DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 to 11, and 14 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the methods or computer systems as recited in claims 1, 6, 11, or 16, wherein (in combination with the other recited steps, elements, and limitations) for example i) the object function J is[1] the particular function of the lower heating value (LHV) of a fuel used by the ICE, the discharge efficiency of the battery source, the motor efficiency of the electric motor, the average of values of BSFC of the ICE over a predefined operation period, and γp, and the optimum power split ratio is transmitted (or the search module is configured to transmit the optimum power split ratio) to the vehicle, particularly as claimed, or ii) the system parameters include a power split ratio α that relates to power contribution between the first battery source and the second battery source, the object function J is defined as claimed, and the optimum power split ratio is transmitted (or the search module is configured to transmit the optimum power split ratio) to the vehicle, particularly as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see pages 17 to 24 of the Remarks, filed 16 December 2021, with respect to the claim objections, the rejection of the claims under 35 U.S.C. 112(b) and the previous interpretation (by the examiner) of the “powering unit” and the “energy unit” under 35 U.S.C. 112(f), the rejection of the claims under 35 U.S.C. 101, and the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  For example, the examiner agrees that the claimed invention is both integrated into the practical application and reflects the improvement in the technical field of energy management used on vehicles, e.g., as indicated by applicant at pages 21 and 22 of the Remarks.  Therefore, the objection(s) and rejections have been withdrawn, and the examiner no longer interprets the above units under 35 U.S.C. 112(f), e.g., as (now) being recited in the claims with sufficient structure. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Borrelli et al. (2021/0213933) reveals an energy management system (EMS) for a plug-in hybrid electric vehicle (PHEV) that controls a powertrain mode based on trip energy cost parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 For example only, see e.g., paragraphs [0044] and [0045] of U.S. Patent Application Publication 2020/0398813 describing the manner in which the object function J (e.g., of the Step B)) can be “rewritten” as the function of LHV, ηb, ηm, BSFCavg, γp, etc.